Citation Nr: 9915244	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim of service connection for systemic lupus 
erythematosus.  

2. Entitlement to an increased rating for a dysthymic 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had verified active military service from July 
1978 to November 1988.  It appears that he had two additional 
years and eight months service which has not been verified.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The veteran's original claim of service connection for 
systemic lupus erythematosus (lupus) was denied in a March 
1995 rating decision.  No timely appeal was filed and, under 
the law, the decision became final.  The present appeal 
arises from a May 1997 rating decision, in which the RO 
denied the veteran's claim of service connection for lupus.  
The veteran filed an NOD that same month, and an SOC was 
issued by the RO in May 1998.  A substantive appeal was filed 
by the veteran in June 1998.  In August 1998, the veteran 
testified before a hearing officer at the VARO in Winston-
Salem, NC.  A Hearing Officer's Decision was issued in 
September 1998.  

With respect to an increased rating for a dysthymic disorder, 
the present appeal arises from a September 1997 rating 
decision, in which the RO denied the veteran's claim for an 
increased rating.  The disorder at that time was rated as a 
noncompen-sable disability, with an effective date from 
November 1988.  The veteran filed an NOD in February 1998 
and, in a May 1998 SOC, the RO increased his disability 
rating to 30 percent, effective from May 1997.  A substantive 
appeal was filed by the veteran in June 1998.  The veteran 
had requested a videoconference hearing before a member of 
the Board, but later withdrew that request.  

The Board is cognizant that the veteran's appeal before us, 
with respect to the issue of lupus, has been characterized by 
the RO as a claim for service connection, on the merits.  
However, as is noted above, there was a previous final 
decision in March 1995.  The record does not reflect that the 
RO reopened the veteran's claim with respect to lupus in May 
1997.  Therefore, the actual issue before us on appeal is 
whether new and material evidence has been presented to 
reopen a claim of service connection for lupus.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran's claim of service connection for lupus was 
last denied in a March 1995 rating decision.  The veteran 
was notified of the decision, and no timely appeal was 
filed; thus, under the law, that decision became final.  

3. The evidence introduced into the record, since service 
connection was denied for lupus in a March 1995 rating 
decision, is either cumulative and repetitious of evidence 
previously considered, or does not bear directly and 
substantially upon the specific matter under 
consideration, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

4. Statements from the veteran's family and friends reflect 
the veteran's problems with depression and feelings of 
hopelessness.

5. Upon VA examination, the veteran's speech was found to be 
normal in rate and tone; there were no flight of ideas or 
loose associations; no hallucinations, delusions, 
paranoia, or ideas of reference; the veteran was oriented 
times four and alert, his insight was fair, judgment good; 
and the examiner noted that his affect showed moderate 
depression, mild to moderate anxiety, and mild psychomotor 
retardation.

6. VA treatment notes reflected findings of mild recurrent 
major depressive episode, as well as mood disorder, noted 
to have improved, with hypomanic/mixed features 
questionably related to lupus.  

7. The veteran's dysthymic disorder is productive of 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).


CONCLUSIONS OF LAW

1. Evidence submitted since the previous final decision is 
not new and material, and the veteran's claim of 
entitlement to service connection for lupus is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1998).  

2. The schedular criteria for an increased disability rating, 
in excess of 30 percent, for a dysthymic disorder have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9433 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, while in service, he contracted meningococcal 
meningitis and sepsis, with sloughing of the skin on both 
legs.  As a result, he underwent skin grafts.  These in turn 
caused painful sensory neuropathy, and the veteran was 
subsequently diagnosed with a dysthymic disorder due to this 
treatment.  Following Medical Board proceedings, he was 
separated from service, based upon the above mentioned 
findings and diagnoses.  Additional review of the veteran's 
service medical records reveals no finding or diagnosis 
indicative of lupus.  

Following service, the RO granted the veteran service 
connection for dysthymia in January 1989, and awarded a 
noncompensable disability evaluation.  Thereafter, the RO 
received VA Medical Center (VAMC) Durham, NC, medical 
records, dated from November 1990 to March 1991.  These 
records reflected treatment for chronic leg pain and an 
unknown viral illness.  

In December 1993, the veteran filed a claim of service 
connection for lupus.  Subsequently, the RO received VAMC 
Durham medical records, dated from September 1993 to May 
1994.  These records, in particular, noted findings of 
systemic lupus erythematosus, lupus nephritis, lupus 
cerebritis, and steroid psychosis.  

In a March 1995 rating decision, the RO denied the veteran's 
claim of service connection for lupus.  The veteran was 
promptly notified by letter of this decision, and was advised 
of the procedural and appellate rights available to him.

Thereafter, in January 1997, the veteran requested that his 
claim for service connection for lupus be reopened.  In a 
letter to the veteran the following month, the RO noted that 
the March 1995 rating decision had become final, and informed 
the veteran that he needed to submit evidence which reflected 
that his lupus was either incurred in, or aggravated by, 
service.  

In March 1997, the RO received VAMC Durham medical records, 
dated from April to October 1996.  These records reflected 
treatment for chronic headaches and lupus.

In a May 1997 rating decision, the RO found the veteran's 
claim of service connection for lupus not well grounded.  In 
his NOD that same month, the veteran reported that his 
current treating physician believed that his meningitis in 
service had possibly been misdiagnosed, and that he might 
have been suffering instead from lupus.  Also in May 1997, 
the veteran submitted copies of his service medical records 
which reflected treatment for meningitis in 1984, as well as 
findings by the military medical board.  In addition, the 
veteran also requested that he be considered for an increased 
rating for his dysthymic disorder.

Subsequently, the RO received VAMC Durham medical records, 
dated from November 1996 to August 1997.  These records 
reflected treatment for swelling of the lips and jaw, as well 
as ankle stiffness.  

In September 1997, the RO received a number of lay 
statements, in support of the veteran's claim, dated in July 
and August 1997.  These noted the veteran's moodiness, loss 
of mental faculties, and depressive state, apparently in 
response to his medical conditions.  

In November 1997, the veteran underwent a mental disorders 
examination for VA purposes.  The veteran reported his 
medical history with respect to lupus, and noted that he had 
suffered from steroid psychosis.  He stated that he was 
depressed, had low energy, felt hopeless, was socially 
isolated, had lost a number of friends, and was made fun of 
because of his lupus.  In addition, he indicated that he had 
nothing to look forward to in his life.  

On further mental status examination, the veteran was noted 
as friendly and cooperative, and his speech was normal in 
rate and tone, with proper vocabulary and grammar.  There was 
no evidence of pressurized speech, flight of ideas or loose 
associations.  The veteran's thoughts revealed no 
hallucinations, delusions, paranoia, or ideas of reference.  
His affect revealed moderate depression, mild to moderate 
anxiety, and mild psychomotor retardation.  Furthermore, he 
was noted to be oriented times four and alert, with insight 
fair, and judgment good.  The examiner's diagnosis was 
dysthymic disorder.  

In February 1998, the RO received medical records from the 
VAMC in Durham, dated from September 1997 to February 1998.  
These records reflected the veteran's treatment at the Durham 
Mental Health Clinic for depression, mood swings, 
irritability, and sleep disturbance.  The examiner noted that 
the veteran's stressors included medical problems, loss of 
work, financial stress, and feeling that he was misdiagnosed 
in service with meningitis instead of lupus.  The veteran 
reported having low energy, and feeling hopeless as well as 
socially isolated.  He also complained of suicidal ideation, 
without intent.  A multi-axis assessment in September 1997 
revealed - Axis I: Major depressive episode, mild, recurrent; 
Axis II: Rule out personality disorder, not otherwise 
specified, with histrionic, narcissistic traits; Axis III: 
See past medical history.  A diagnosis in January 1998 
reflected a finding of mood disorder with hypomanic/mixed 
features, questionably related to lupus.  A subsequent 
diagnosis in February 1998 noted the veteran's irritability 
and mood swings, and that this had improved on Depakote.  

By rating action of August 1998, the veteran was granted a 
total (100 percent) rating based upon individual 
unemployability due to his service-connected disabilities, 
with an effective date in June 1998.  That same month, he 
testified before a hearing officer at the VARO in Winston-
Salem as to his appeal.  Under questioning, the veteran 
discussed his service medical history and his diagnoses of 
spinal and meningococcal meningitis.  He testified that, in 
1990 he had developed small bumps on his chest and then, a 
year later, was diagnosed with lupus.  The veteran also 
reported that he had been told by VA doctors that there was a 
possibility that his meningitis in service had actually been 
the onset of lupus.  

II.  Analysis

a.  New and material evidence

The previous rating action in March 1995 which denied service 
connection for lupus is final and is, therefore, not subject 
to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104(a).  In order to reopen his 
claim, the veteran must present new and material evidence 
with respect thereto.  38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the March 1995 decision, we must first note 
that the United States Court of Appeals for Veterans Claims 
(know prior to March 1, 1999 as the United States Court of 
Veterans Appeals) had previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying a 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  The procedure which we must now follow is - first, it 
must be determined whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a); second, 
after the claim has been reopened, it must be determined 
whether, based upon all the evidence of record, the claim, as 
reopened, is well grounded; third, if the claim is well 
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim of service connection for 
lupus, is that which has been submitted since the RO entered 
its decision on this matter in March 1995.  

Evidence submitted since the final RO decision entered in 
1995 includes:

(1) VAMC Durham medical treatment records dated from 
April 1996 to February 1998.  
(2) Service medical records, dated in 1984 and 1988.  
(3) Lay statements, dated in July and August 1997.  
(4) VA examination report, dated in November 1997.  
(5) Personal hearing transcript, dated in August 1998.  

After a review of the record, the Board finds that none of 
the evidence added to the file since March 1995 is new and 
material evidence sufficient to warrant reopening the 
veteran's claim.  In this regard, we note that the VAMC 
Durham treatment records (1), while noting diagnoses for 
lupus, do not relate the disorder to service.  In addition, 
copies of the veteran's service medical records (2), were 
considered in the previous final decision.  Furthermore, both 
the lay statements and VA examination report (3 & 4), while 
noting that the veteran suffers from lupus, provide no 
medical nexus evidence to establish a connection between the 
disorder and active military service. 

The Board also notes that the veteran's lay assertions, which 
are documented in the personal hearing transcript (5), 
although they may be sincerely felt, do not constitute 
competent medical evidence sufficient to reopen a claim.  See 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998); cert. denied, 119 S. Ct. 404 (1998).

In summary, the Board finds that evidentiary items (1) 
through (5) are not new and material, based upon the fact 
that they are either duplicate or cumulative, and because 
they do not bear directly and substantially upon the specific 
matter under consideration, as required by 38 C.F.R. 
§ 3.156(a).  That is, they do not provide competent, i.e., 
medical evidence of a nexus between a current diagnosis of 
lupus and active service.  Thus, none of the medical evidence 
received since the previous final rating decision in 1995 
changes the previous analysis in any way.

The Board is cognizant that the veteran, during his personal 
hearing, contended that he was told by VA doctors that it was 
possible that he was misdiagnosed in service with meningitis 
instead of lupus.  Even setting aside, for the moment, the 
question of whether a "possible" connection to service is 
too speculative to support a claim, we note that the veteran 
has not submitted any medical opinion evidence which supports 
such a conclusion.  Certainly the veteran, who is not a 
medical professional, is not competent to relate a 
physician's diagnostic determination without supporting 
documentation.  The Court has held that, "what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities is simply 
too attenuated and inherently unreliable to constitute 
medical evidence."  Robinette v. Brown, 8 Vet.App. 69, 77 
(1995).   

Therefore, because the evidence added to the file in 
connection with the attempt to reopen the claim for service 
connection for lupus is either duplicative, cumulative, or, 
in the case of the veteran's contentions, is not competent to 
support the allegations contained therein, it does not bear 
directly and substantially upon the specific matter under 
consideration.  Therefore, under the facts of this case, it 
does not appear that the Board should reach the final 
criterion of well-groundedness in the regulation; however, 
assuming it could be applied, we would be compelled to point 
out that, for the same reasons discussed above, the newly 
submitted evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
We thus conclude that new and material evidence to reopen the 
veteran's claim for service connection for lupus has not been 
presented.

The Board is aware, as was noted in the "Introduction" of 
this decision, that the RO has not considered the issue of 
new and material evidence with respect to the veteran's 
claim.  Therefore, the veteran has not been issued the 
applicable laws and regulations, in particular 38 C.F.R. 
§ 3.156, the regulation discussed with approval in Hodge, 
with respect to new and material evidence. 

The Board notes that we may consider arguments, sub-issues, 
statutes, regulations, or Court analyses which have not been 
considered by the RO, if a claimant will not be prejudiced by 
our action.  Furthermore, whether BVA must remand an appeal 
to the RO to cure a deficiency in the SOC relating to the 
summary of evidence, the citation of statutes and 
regulations, or the summary of the reasons and bases for the 
RO's decision will necessarily depend upon the circumstances 
of the individual case.  VAOPGCPREC 16-92 (July 24, 1992).  
In Bernard v. Brown, 4 Vet.App. 384, 394 (1993), the Court 
cited to VAOPGCPREC 16-92, in holding, "As with all of its 
decisions, a BVA decision that a claimant will not be 
prejudiced by its deciding a question or questions not 
addressed by the [RO] must be supported by an adequate 
statement of reasons or bases."  

With respect to the veteran's current appeal, the Board finds 
that our proceeding to a decision, without remanding to the 
RO, does not unduly prejudice the veteran.  In reaching this 
conclusion, we note that the evidence submitted by the 
veteran does not "bear directly or substantially on the 
specific matter under consideration."  Furthermore, the new 
evidence does not contribute to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
injury or disability.  As indicated above, the veteran has 
submitted evidence which is either duplicative or cumulative 
of the evidence considered in the previous final decision.  
No other relevant evidence, i.e. nexus evidence relating the 
veteran's disorder to service, besides the veteran's own 
contentions, has been received by the RO.

Therefore, after careful review of the record, the Board can 
find no reason that a remand of the veteran's appeal, for 
reconsideration by the RO under the Hodge new-and-material-
evidence standard, would be judicially expedient or otherwise 
result in a different finding.  Thus, such a remand would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203, 207 (1999) (en banc); Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for lupus, the claim may 
not be reopened.  

b.  Increased rating

As to his claim for an increased rating, the veteran has 
submitted a well-grounded claim with the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based on the 
veteran's assertion that his service-connected dysthymic 
disorder is more severe then previously evaluated.  See Arms 
v. West, 12 Vet.App. 188, 200 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1998).

The veteran's service-connected dysthymic disorder is 
currently assigned a 30 percent disability rating under 38 
C.F.R. § 4.130, Diagnostic Code 9433, "Dysthymic disorder."  
We note that substantive changes were made by regulatory 
amendment to the schedular criteria for evaluating mental 
disorders, as set forth in 38 C.F.R. §§ 4.125-4.132.  See 61 
Fed. Reg. 52,695-52,702 (1996).  These changes became 
effective on November 7, 1996.  See 38 C.F.R. § 4.130 (1998).  
Since, as noted above, the veteran filed his claim for an 
increased rating for his dysthymia in May 1997, the current, 
revised rating criteria apply in this case.  

The intended effect of the newly effective regulatory changes 
is to update the portion of the rating schedule that 
addresses mental disorders, to ensure that it uses current 
medical terminology and unambiguous criteria and that it 
reflects medical advances that have occurred since the 
previous review of regulatory criteria.  Based upon this 
regulatory scheme, when evaluating a mental disorder, the RO 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remission, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

Under the scheduler criteria, a noncompensable rating is 
warranted for dysthymia when a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent rating is 
warranted when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or where symptoms are 
controlled by continuous medication.

To be eligible for a 30 percent disability rating, as 
currently assigned, the claimant must show occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

In addition, a 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

Finaly, for a disability rating of 100 percent, the veteran 
must show total occupational and social impairment, due to 
such symptoms as: gross impairment in though processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130 (1998).   

Applying the schedular criteria to the evidence of record, we 
find the veteran's current 30 percent rating for dysthymia is 
appropriate.  In reaching this conclusion, we note that lay 
statements from family and friends reflected the veteran's 
problems with depression and feelings of hopelessness.  On VA 
examination, the veteran reported feeling depressed and 
socially isolated.  The examiner found his speech to be 
normal in rate and tone, with no flight of ideas or loose 
associations, and no hallucinations, delusions, paranoia, or 
ideas of reference.  Furthermore, the veteran was oriented 
times four and alert, with his insight fair, and judgment 
good.  The examiner noted that the veteran's affect showed 
moderate depression, mild to moderate anxiety, and mild 
psychomotor retardation.  In addition, VAMC Durham treatment 
notes reflect findings of mild recurrent major depressive 
episode, in addition to mood disorder, noted to have 
improved, with hypomanic/mixed features questionably related 
to lupus.  

The Board thus finds that, given the evidence of record, 
which includes the veteran's disorder being characterized as 
no more than mild or moderate, the veteran has not shown 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The Board is cognizant that problems with depression and mood 
are encompassed in both the 30 percent and 50 percent rating 
criteria under section 4.130.  However, when we consider the 
remaining criteria within each rating, and apply them as such 
to the evidence of record, we believe the veteran's 
disability is more accurately reflected in the 30 percent 
rating, especially (but not solely) considering that, as 
noted above, the veteran's disability has been characterized, 
by the medical professionals, as no more than mild or 
moderate.  

Given that the veteran does not meet the schedular criteria 
for a 50 percent rating, we logically conclude he also does 
not meet those for a 70 percent or 100 percent rating.  That 
is, he has not shown that his occupational and social 
impairment associated with his dysthymia result in 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, or that he suffers 
total occupational and social impairment solely as a result 
of his dysthymia.  

We have considered the applicability of the benefit-of-the-
doubt/reasonable-doubt doctrine, which provides that, where 
we find an approximate balance of positive and negative 
evidence on the merits of the claim, the benefit of the doubt 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Here, however, the evidence 
preponderates against an increased rating, so that doctrine 
does not come into play.

The Board additionally notes that, during his VA examination 
in November 1997, the veteran reported that he was receiving 
Social Security disability benefits.  Records of the 
favorable Social Security Administration (SSA) determination 
do not appear to have been requested.  VA is required to 
obtain evidence, including decisions by SSA, and to give that 
evidence appropriate consideration and weight.  Hayes v. 
Brown, 5 Vet.App. 60, 66-67 (1993); see also Collier v. 
Derwinski, 1 Vet. App. 413 (1991).

However, the Court has never held that VA must, in knee-jerk 
fashion, obtain records of SSA disability determinations in 
every case.  As the Court has stated in this regard, "[p]art 
of the Secretary's obligation is to review a complete 
record."  Baker v. West, 11 Vet.App. 163, 169 (1998).  Here, 
it appears, based upon the thoroughness of the evidence, that 
the records used to consider the veteran's overall disability 
picture were the same VA medical records which are now before 
the Board, given the veteran's lack of reported medical 
treatment outside the VA medical system.  Thus, the record 
before us is complete, and to remand for the RO to request 
copies of those records back from the SSA would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  The Court has held, as is 
noted above, that such remands are to be avoided.  See 
Winters, supra; Soyini, supra; Sabonis, supra.  


ORDER

1. New and material evidence has not been presented to reopen 
a claim of service connection for systemic lupus 
erythematosus, and the claim is denied.  

2. Entitlement to an increased rating for a dysthymic 
disorder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

